               IN THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
             CRIMINAL CASE NO. 1:16-CR-00015-MR-WCM


UNITED STATES OF AMERICA,                     )
                                              )
                        Plaintiff,            )
                                              )
                  vs.                         )                        ORDER
                                              )
JOSE MANUEL RENDON-ALVAREZ,                   )
                                              )
                        Defendant.            )
                                              )

     THIS MATTER is before the Court sua sponte.

     To this date, the Defendant remains a fugitive with no recent activity

taking place in the case. Accordingly, the Court finds that this case should

be administratively closed as to the above-captioned Defendant.

     IT   IS,   THEREFORE,      ORDERED             that        this    case   is   hereby

administratively closed pending the apprehension or appearance of the

above-captioned Defendant.

     IT IS SO ORDERED.               Signed: January 15, 2021




     Case 1:16-cr-00015-MR-WCM Document 74 Filed 01/15/21 Page 1 of 1
